Exhibit 10.5

PROMISSORY NOTE

 

$120,000,000.00

March 31, 2009

 

Loan No. 706108165

 

FOR VALUE RECEIVED, FELCOR/CSS (SPE), L.L.C., a Delaware limited liability
company (“Borrower”), promises to pay to the order of THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA, a New Jersey corporation (“Lender”, which shall also mean
successors and assigns who become holders of this Note), at Two Ravinia Drive,
Suite 1400, Atlanta, Georgia 30346-2110, the principal sum of ONE HUNDRED TWENTY
MILLION AND NO/100 U.S. DOLLARS ($120,000,000.00), or so much thereof as shall
be disbursed hereunder or under that certain Loan Agreement of even date
herewith by and between Borrower and Lender (the “Loan Agreement”) and shall
from time to time be outstanding and unpaid, together with interest on the
unpaid balance (“Balance”) at the rate of nine and two hundredths percent
(9.02%) per annum (“Note Rate”) from and including the date of the First
Disbursement (“Funding Date”) until Maturity (defined below). Capitalized terms
used without definition shall have the meanings ascribed to them in the Loan
Agreement.

 

1.

Payments. Principal and interest shall be payable as follows:

(a)       Interest from and including the Funding Date to April 5, 2009 shall be
due and payable on the Funding Date.

(b)       Principal and interest shall be paid in thirty (30) monthly
installments of One Million Two Hundred One Thousand Two Hundred Ten and 12/100
Dollars ($1,201,210.12) each, commencing on May 5, 2009 and continuing on the
fifth (5th) day of each succeeding month to and including October 5, 2011;
provided that, upon the Second Disbursement, monthly payments of principal and
interest shall be recalculated using a Balance of $120,000,000.00, a 180-month
amortization period and the Note Rate. Each payment due date under Paragraphs
1(b) and 1(c) of this Note is referred to as a “Due Date”.

(c)       Principal and interest shall be paid in thirty (30) monthly
installments of One Million Eight Thousand Six Hundred Seventy-Nine and 63/100
Dollars ($1,008,679.63) each, commencing on November 5, 2011 and continuing on
the fifth (5th) day of each succeeding month to and including April 5, 2014.

(d)       The entire Obligations (as defined in the Instruments) shall be due
and payable on April 5, 2014 (“Maturity Date”). “Maturity” shall mean the
Maturity Date or earlier date that the Obligations may be due and payable by
acceleration by Lender as provided in the Documents.

(e)       Interest on the Balance for any full month shall be calculated on the
basis of a three hundred sixty (360) day year consisting of twelve (12) months
of thirty (30) days each. For any partial month, interest shall be due in an
amount equal to (i) the Note Rate divided by 360 multiplied by (ii) the number
of days any Balance is outstanding through and including the day of payment.

 

2.

Acceleration and Default Interest.

(a)       Acceleration. Upon an Event of Default, Lender may declare the
Balance, unpaid accrued interest, the Prepayment Premium (defined below) and all
other Obligations immediately due and payable in full.

 

-1-

 

K:\Forms - National Loan Documents\Construction Loan Docs - 2002 &
Current\PromissoryNote.doc

CENTRAL\31204186.5 3/30/09 09:38 PM

 



--------------------------------------------------------------------------------

(b)       Default Rate. Upon an Event of Default or at Maturity, whether by
acceleration (due to a voluntary or involuntary default) or otherwise, the
entire Obligations (excluding accrued but unpaid interest if prohibited by law)
shall bear interest at the Default Rate. The “Default Rate” shall be the lesser
of (i) the maximum rate allowed by law or (ii) five percent (5%) plus the
greater of (A) the Note Rate or (B) the prime rate (for corporate loans at large
United States money center commercial banks) published in the Wall Street
Journal on the first Business Day (defined below) of the month in which the
Event of Default or Maturity occurs and on the first Business Day of every month
thereafter. The term “Business Day” shall mean each Monday through Friday except
for days in which commercial banks are not authorized to open or are required by
law to close in New York, New York.

3.        No Usury. Under no circumstances shall the aggregate amount paid or to
be paid as interest under this Note exceed the highest lawful rate permitted
under applicable usury law (“Maximum Rate”). If under any circumstances the
aggregate amounts paid on this Note shall include interest payments which would
exceed the Maximum Rate, Borrower stipulates that payment and collection of
interest in excess of the Maximum Rate (“Excess Amount”) shall be deemed the
result of a mistake by both Borrower and Lender and Lender shall promptly credit
the Excess Amount against the Balance or refund to Borrower any portion of the
Excess Amount which cannot be so credited.

4.        Security and Documents Incorporated. This Note is the Note referred to
and secured by the Instruments and is secured by the Property. Borrower shall
observe and perform all of the terms and conditions in the Documents. The
Documents are incorporated into this Note as if fully set forth in this Note.

5.        Treatment of Payments. All payments under this Note shall be made,
without offset or deduction, (a) in lawful money of the United States of America
at the office of Lender or at the place (and in the manner) Lender may specify
by written notice to Borrower, (b) in immediately available federal funds, and
(c) if received by Lender prior to 2:00 p.m. local time at such place, shall be
credited on that day or else, at Lender’s option, shall be credited on the next
Business Day. Initially (unless waived by Lender), and until Lender shall direct
Borrower otherwise, Borrower shall make all payments due under this Note in the
manner set forth in Section 2.03 of the Loan Agreement. If any Due Date falls on
a day which is not a Business Day, then the Due Date shall be deemed to have
fallen on the next succeeding Business Day.

6.        Joint and Several Liability. This Note shall be the joint and several
obligation of all makers, endorsers, guarantors and sureties, and shall be
binding upon them and their respective successors and assigns and shall inure to
the benefit of Lender and its successors and assigns.

7.        Unconditional Payment. Borrower is and shall be obligated to pay
principal, interest and any and all other amounts which became payable hereunder
or under the other Documents absolutely and unconditionally and without
abatement, postponement, diminution or deduction and without any reduction for
counterclaim or setoff. In the event that at any time any payment received by
Lender hereunder shall be deemed by a court of competent jurisdiction to have
been a voidable preference or fraudulent conveyance under any bankruptcy,
insolvency or other debtor relief law, then the obligation to make such payment
shall survive any cancellation or satisfaction of this Note or return thereof to
Borrower and shall not be discharged or satisfied with any prior payment thereof
or cancellation of this Note, but shall remain a valid and binding obligation
enforceable in accordance with the terms and provisions hereof, and such payment
shall be immediately due and payable upon demand.

8.        Certain Waivers. Borrower and all others who may become liable for the
payment of all or any part of the Obligations do hereby severally waive
presentment and demand for payment, notice of dishonor, protest and notice of
protest, notice of non-payment and notice of intent to accelerate the maturity
hereof (and of such acceleration). No release of any security for the
Obligations or extension of time for

 

-2-

 

K:\Forms - National Loan Documents\Construction Loan Docs - 2002 &
Current\PromissoryNote.doc

CENTRAL\31204186.5 3/30/09 09:38 PM

 



--------------------------------------------------------------------------------

payment of this Note or any installment hereof, and no alteration, amendment or
waiver of any provision of this Note, the Instrument or the other Documents
shall release, modify, amend, waive, extend, change, discharge, terminate or
affect the liability of Borrower, and any other who may become liable for the
payment of all or any part of the Obligations, under this Note, the Instrument
and the other Documents.

9.        WAIVER OF TRIAL BY JURY. BORROWER HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM FILED BY EITHER PARTY, WHETHER IN CONTRACT, TORT OR OTHERWISE,
RELATING DIRECTLY OR INDIRECTLY TO THE LOAN, THE DOCUMENTS, OR ANY ACTS OR
OMISSIONS OF LENDER IN CONNECTION THEREWITH.

10.      Governing Law. This Note and the obligations arising hereunder shall be
governed by, and construed in accordance with, the laws of the State of New York
applicable to contracts made and intended to be performed in such state, without
giving effect to principles of conflicts of laws, and any applicable law of the
United States of America.

11.      Limitation on Personal Liability. The terms and provisions of Section
7.01 of the Loan Agreement are hereby incorporated in and made a part of this
Note by this reference.

12.      Prepayment. This Note may be prepaid, in whole or in part, only in
accordance with the terms of Section 2.07 of the Loan Agreement.

 

[remainder of page intentionally left blank]

-3-

 

K:\Forms - National Loan Documents\Construction Loan Docs - 2002 &
Current\PromissoryNote.doc

CENTRAL\31204186.5 3/30/09 09:38 PM

 



--------------------------------------------------------------------------------

[signature page to promissory note]

 

IN WITNESS WHEREOF, this Note has been executed by Borrower as of the date first
set forth above.

 

 

BORROWER:

 

 

 

 

FELCOR/CSS (SPE), L.L.C., a Delaware limited liability company

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

-4-

 

K:\Forms - National Loan Documents\Construction Loan Docs - 2002 &
Current\PromissoryNote.doc

CENTRAL\31204186.5 3/30/09 09:38 PM

 



 